Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto :
Mb. Honey: If the court please, I offer to stipulate that the entered value of the imported saxophones covered by this appeal represents the correct foreign value ,of said merchandise and that there is no higher export value.
Mb. Austee: May it please your Honor, I have discussed this with the appraiser and with the examiner and I find that the stipulation that has just been proffered is in good order and I consent to the stipulation and approve it.
Judge Wilson: Let it appear of record as a stipulation.



On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the involved merchandise and that such value is represented by the entered value herein.
Judgment will be entered accordingly.